ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Rover Construction Company                   )      ASBCA No. 60703
                                                 )
    Under Contract No. W91B4L-11-P-0115          )

    APPEARANCE FOR THE APPELLANT:                       Mr. Al Waris
                                                         Director

    APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        MAJ Elinor J. Kim, JA
                                                        MAJ Julie A. Glascott, JA
                                                        CPT William T. Wicks, JA
                                                         Trial Attorneys

                   ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

            By order dated 15 September 2017 as amended by an order dated 13 October
    2017, we established a schedule for the resolution of this appeal. The 15 September
    2017 order required appellant Rover Construction Company (Rover) to file any
    supplement to the Rule 4 file on or before 22 September 2017. No supplement was
    filed until Rover made a short submittal of documents on 11 October 2017 without
    any explanation or request for an extension. As a consequence of this late filing and
    the government's apparent willingness to allow it so long as it was given an extension
    of time to respond, we issued our 13 October 2017 order revising and extending
    the briefing schedule. Rover's opening brief pursuant to Board Rule 11 was due on
    18 December 2017. Rover filed no brief or any other document with the Board and we
    are aware of no attempts made by Rover to communicate with us. On 10 January 2018
    we issued an order to Rover requiring it, by 24 January 2018, to explain why it did not
    submit its brief in a timely manner and to submit its brief on the same date. This order
    explained that if we had no response from Rover by the 24 January 2018 deadline,
    "Rover's appeal may be dismissed without further notice."




I
I
       The 24 January 2018 deadline has come and gone with no response,
whatsoever, from Rover. Thus, in accordance with Board Rule 17, this appeal is
dismissed for failure to prosecute.

       Dated: 5 February 2018




                                                J. REID PROUTY
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals



 I concur                                       I concur



 Rl/£:;~EFORD
 Administrative Judge
                                                OWEN C. WILSON
                                                Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals




      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60703, Appeal of Rover
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals